Exhibit 10.4

 

PPG INDUSTRIES, INC.

 

DEFERRED COMPENSATION PLAN FOR DIRECTORS

 

1. Purpose

 

The purpose of the PPG Industries, Inc. Deferred Compensation Plan for Directors
is to offer each non-employee member of the Board of Directors of PPG
Industries, Inc. (the “Corporation”) the opportunity to defer receipt of the
compensation to be earned for services as a director of the Corporation until
after separation from service with the Corporation.

 

This PPG Industries, Inc. Deferred Compensation Plan for Directors (this “Plan”)
is an amendment and restatement of the PPG Industries, Inc. Deferred
Compensation Plan for Directors as in effect on December 31, 2004 (the “Prior
Plan”). This amended and restated Plan applies to deferrals of all Compensation
that is earned or that becomes vested on or after January 1, 2005 (including any
earnings thereon). All such deferred compensation shall be paid in accordance
with the terms of this amended and restated Plan. The Prior Plan applies to
deferrals of all compensation that was earned and vested prior to January 1,
2005 (including any earnings thereon). This amendment and restatement of the
Plan is made on February 16, 2006, and is effective as of January 1, 2005.

 

2. Definitions

 

  (a) “Beneficiary” means the person or entity designated by the Participant or
the Participant’s legal representative as provided under Section 7(b).

 

  (b) “Committee” means the Officers-Directors Compensation Committee (or any
successor) of the Board of Directors of the Corporation.

 

  (c) “Common Stock” means, as of any date, the then issued and outstanding
voting common stock of the Corporation.

 

  (d) “Common Stock Unit” means a hypothetical share of Common Stock.

 

  (e)

“Compensation” means a Participant’s compensation earned for services as a
director and as chairman or a member of a committee of the Board of Directors of
the Corporation, including compensation that is payable in cash, in shares of
the Corporation’s capital stock or otherwise and specifically including a
Participant’s annual retainer and fees for attending meetings of the Board of
Directors of the Corporation or any committee



--------------------------------------------------------------------------------

 

thereof. Compensation shall also include any dividend equivalent paid with
respect to a restricted stock unit award.

 

  (f) “Disability” means, with respect to a Participant, a medically
determinable physical or mental impairment of the Participant that can be
expected to result in the Participant’s death or that can be expected to last
for a continuous period of not less than 12 months, by reason of which the
Participant is unable to engage in any substantial gainful activity.

 

  (g) “Dividend Equivalents” means an additional number of Common Stock Units
the Corporation shall credit to each Stock Account as of each dividend payment
date declared with respect to the Corporation’s Common Stock. The additional
number of Common Stock Units to be credited to each Stock Account shall be equal
to the quotient obtained by dividing:

 

  (1) the product of (i) the dividend per share of the Common Stock which is
payable as of the dividend payment date, multiplied by (ii) the number of whole
Common Stock Units credited to the Stock Account as of the applicable dividend
record date; by

 

  (2) the closing price of a share of the Common Stock on the dividend payment
date (or if such stock was not traded on that date, on the next preceding date
on which it was traded), as reported in the New York Stock Exchange Composite
Transactions.

 

  (h) “Participant” means an eligible director of the Corporation who
participates in the Plan.

 

  (i) “Stock Account” means a bookkeeping account maintained for a Participant
who elects to defer to it all or any part of his or her Compensation and to
which Common Stock Units and Dividend Equivalents are credited.

 

3. Eligibility

 

All directors of the Corporation who are not at the time also serving as
salaried employees of the Corporation are eligible to participate in the Plan.

 

4. Deferral of Compensation

 

  (a) Each Participant may elect to have Compensation deferred under the Plan
and credited to the Participant’s Stock Account.

 

  (b)

Subject to any rules, regulations, procedures or resolutions adopted by the
Committee, each election to defer shall be made and filed with the

 

- 2 -



--------------------------------------------------------------------------------

 

Secretary of the Corporation in writing on or before December 31 of the year
immediately preceding the year in which the deferral is to become effective,
provided however that in the first calendar year in which an individual becomes
a director, an election to defer may be made as to the remainder of such year,
effective with respect to Compensation for services after the date of such
election provided that the election is filed with the Secretary within thirty
(30) days of the individual’s election to the Board of Directors of the
Corporation. Once made, elections to defer shall be irrevocable.

 

  (c) Deferred amounts shall be credited on the books of the Corporation to an
account in the name of the Participant on the same date that it would otherwise
be payable and shall thereafter be paid from the general funds of the
Corporation. No assets of the Corporation shall be segregated or earmarked in
respect to any amounts credited to the Stock Accounts of Participants and all
such amounts shall constitute unsecured contractual obligations of the
Corporation.

 

  (d) The number of Common Stock Units to be credited to the Stock Account of a
Participant shall be equal to the quotient obtained by dividing the unpaid
deferred amount to be credited to the Stock Account by the closing price of a
share of the Common Stock on the date on which such deferred amount is credited
on the books of the Corporation (or if such stock was not traded on that date,
on the next preceding date on which it was traded), as reported on the New York
Stock Exchange Composite Transactions. Dividend Equivalents shall be credited to
each Stock Account as of each dividend payment date declared with respect to the
Corporation’s Common Stock.

 

5. Payment of Deferred Amounts

 

  (a) Payments from the Stock Account will be made in the form of Common Stock,
provided that payment with respect to any partial Common Stock Unit shall be
made in the form of cash.

 

  (b) The payment described in Section 5(a) shall be made in a lump sum on the
date that is six months and 10 days following the date on which the Participant
separates from service with the Corporation (within the meaning of Section 409A
of the Internal Revenue Code) (the “Scheduled Payment Date”).

 

  (c)

Death or Disability. In the event of the death or Disability of a Participant
either while serving as a director of the Corporation or prior to the Scheduled
Payment Date, any amount due under the Plan shall be paid in a lump sum to the
Participant’s beneficiary, or in the case of Disability, to the

 

- 3 -



--------------------------------------------------------------------------------

 

Participant, as soon as practicable after the Participant’s death or a
determination by the Committee that the Participant has suffered a Disability.

 

6. Change in Control

 

  (a) Upon, or in reasonable anticipation of, a Change in Control (as defined
below), the Corporation shall immediately make a payment in cash, to a trustee
to be held in a rabbi trust on such terms as the senior human resources officer
and the senior finance officer of the Corporation, or either of them, shall deem
appropriate of a sufficient amount to insure that Participants receive the
payment of all amounts as contemplated under the Plan.

 

  (b) “Change in Control” means, and shall be deemed to have occurred upon the
occurrence of, any one of the following events:

 

  (1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then issued and outstanding shares of the Corporation’s voting common
stock (“Outstanding Common Stock”) or (ii) the combined voting power of all
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors to the Board of Directors of the Corporation
(“Outstanding Voting Securities”); provided that, for purposes of this
subsection (a), the following acquisitions shall not constitute a Change in
Control: (i) any acquisition directly from the Corporation; (ii) any acquisition
by the Corporation; (iii) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or any corporation
controlled by the Corporation; or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
paragraph (3) of this Section 6(b).

 

  (2)

Individuals who, as of February 16, 2006 (the “Reference Date”), constitute the
Board of Directors of the Corporation (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Incumbent Board; provided,
however, that any individual becoming a director subsequent to the Reference
Date whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such

 

- 4 -



--------------------------------------------------------------------------------

 

individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board; or

 

  (3) Approval by the shareholders of the Corporation of a reorganization,
merger or consolidation or sale or other disposition of all or substantially all
of the assets of the Corporation (a “Business Combination”), in each case,
unless, following such Business Combination:

 

  (i) All or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Common Stock and Outstanding
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Common Stock and Outstanding Voting
Securities, as the case may be;

 

  (ii) No Person (excluding any employee benefit plan (or related trust) of the
Corporation or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and

 

  (iii)

At least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the

 

- 5 -



--------------------------------------------------------------------------------

 

execution of the initial agreement, or at the time of the action taken by the
Incumbent Board approving such Business Combination; or

 

  (c) Approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation; or

 

  (d) A majority of the Incumbent Board otherwise determines that a Change in
Control shall have occurred.

 

7. General Provisions

 

  (a) Either the Board of Directors of the Corporation or the Committee may
modify or amend the Plan, in whole or in part, from time to time, without the
consent of any Participant or Beneficiary of any Participant; provided, however,
that any modification, amendment or termination shall be of general application
to all Participants and Beneficiaries and shall not, without the consent of the
Participant or, in the event of his death, the Participant’s Beneficiary or
estate adversely affect (i) any amount theretofore deferred or credited to the
Participant’s Account(s) or (ii) the right of the Participant to receive all
amounts theretofore credited to the Participant’s account(s), as of the date of
such modification, amendment or termination.

 

  (b) No rights under the Plan may be transferred or assigned except that a
Participant may designate, in writing filed with the Secretary of the
Corporation, his spouse or children, a trustee or his or her executor or
executrix as Beneficiary to receive any unpaid amounts under the Plan after the
death of the Participant. In the absence of any such designation or in the event
that the designated person or entity shall not be in existence at the time a
payment under the Plan comes due, the Beneficiary of the Participant shall be
the Participant’s legal representative.

 

  (c) The Committee shall have full power to administer and interpret the Plan
and to adopt such rules, regulations, procedures and resolutions consistent with
the terms of the Plan as the Committee deems necessary or advisable to carry out
the terms of the Plan.

 

  (d)

The place of administration of the Plan shall be conclusively deemed to be
within the Commonwealth of Pennsylvania, and the validity, construction,
interpretation and administration of the Plan, and of any determinations or
decisions made thereunder, and the rights of any and all persons having or
claiming to have any interest therein or thereunder, shall be governed by,

 

- 6 -



--------------------------------------------------------------------------------

 

and determined exclusively and solely in accordance with, the internal laws of
the Commonwealth of Pennsylvania.

 

8. Adjustments Upon Changes in Capitalization

 

In the event of any change in the number of outstanding shares of the
Corporation’s voting common stock by reason of any stock dividend, stock split
or similar change, a corresponding change shall be made in the number Common
Stock Units held in each Participant’s Account. In the event of any change in
the outstanding shares of the Company’s voting common stock, or in the number
thereof, by reason of any merger, consolidation, combination, sale of assets,
exchange of shares, recapitalization, reorganization, spin-off or similar
change, the Board of Directors or the Committee may make such changes in the
Common Stock Units held in each Participant’s Account as the Board or the
Committee may deem to be equitable. No such change, without the consent of a
Participant, may adversely affect the rights of such Participant with respect to
Common Stock Units held immediately prior to any such change, and any such
change shall be final, conclusive and binding on all persons, including the
Company and the Participants.

 

- 7 -